DETAILED ACTION
Response to Amendment
This communication is in response to the Amendment filed the 7 March 2022.
Claims 1-15, 17 and 19-22 are currently pending.  In the Amendment filed 7 March 2022, claims 1, 14 and 17 are amended and 16 and 18 are canceled.  This action is Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
It is acknowledged this application is a National Stage entry of PCT/CN2018/125495 filed 12/29/2018, which claims foreign priority to 20180272795.X filed 3/29/2018.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 14 June 2022; 7 March 2022; and 17 December 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The rejection of claim 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn as necessitated by Amendment to the claim.

Claim Rejections - 35 USC § 101

The rejection of claim 17 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter is withdrawn as necessitated by amendment to the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 10, 11, 14, 15, 17, 19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2014/0324836 to Chittar et al (hereafter Chittar) to US PGPub 2019/0138263 to Kong (hereafter Kong).

Referring to claim 1, Chittar discloses a media retrieval method, comprising:
acquiring a media feature of a query media [query image/pivot] as a first media feature which contains a plurality of first media feature units (see [0122], lines 5-12 – The query image, referred herein as a pivot, is itself parsed or processed to generate multiple feature vectors or sets of index values for the query image.);
performing, according to each individual of the plurality of first media feature units, a first ranking on a plurality of existing media, and taking, according to a result of the first ranking, first k existing media as a first candidate media set [top N item], where k is a positive integer (see [0123], lines 1-19 – The Rank operator compares the text query against images stored as pre-computed digests in index database 37 using a TF-IDF like algorithm, so each term is weighted according to inverse document frequency. The Rank operator looks for items that match any of these terms, and gives a score according to number of matches and associated term weights. Then the top N items from this step can be resorted using a second pass sort using a second ranking method.), wherein the performing a first ranking on a plurality of existing media comprises matching each of the first media feature units to each of a plurality of existing media (see [0122] and [0123] – The query image, referred to herein as a pivot, is itself parsed or processed to generate multiple feature vectors or sets of index values for the query image. The digest of the query image may be compared against the digests in the index database to determine digests similar to the query image digest.); and
performing, according to the plurality of the first media feature units arranged in sequence [for example, cosine similarity of edge matrices, pattern comparison], a second ranking on the first candidate media set [second pass ranking that resorts the top N items], wherein the performing a second ranking on the on the first candidate media sets comprises performing the second ranking on the first candidate set based on the plurality of first media feature units (see [0058] and [0123], lines 18-33); and 
taking, according to a result of the second ranking, first n first candidate media as a retrieval result, where n is a positive integer [to produce a final ordering which is presented to users] (see [0058] and [0123], lines 18-33).
While Chittar discloses a second ranking of the on the first candidate media set, Chittar fails to explicitly teach that the first media feature units are arranged in chronological order.  Kong teaches the limitations of 
acquiring media feature of a query media as a first media feature which contains a plurality of first media feature units (see [0033] – Extract a first sub-fingerprint sequence of the first audio); and
performing, according to the plurality of the first media feature units arranged in sequence, a ranking on the candidate media set, wherein the plurality of the first media feature units are arranged in a chronological order [the at least one sub-fingerprint is sorted according to chronological order of time domain], and wherein the performing of the ranking on the candidate media set comprises performing the ranking on the candidate media set based on the plurality of the first media feature units in the chronological order (see [0034]-[0050] – Multiple similarities between first sub-fingerprint sequence and the second sub-fingerprint sequence are determined. A similarity between the two sub-fingerprint sequences is represented by calculating similarities between multiple sub-fingerprints in the first fingerprint sequence and multiple sub-fingerprints in the second sub-finger-print sequence). 
While Chittar teaches a first ranking pass and a second ranking pass, wherein the second ranking pass can use a plurality of different types of methods, Chittar fails to teach the second ranking pass considering chronological order of the features.  It would have been obvious to one of ordinary skill in the art to use the matching process and scoring process of Kong as one of the second pass ranking methods of Chittar to score the content of Chittar.  One would have been motivated to do so since Chittar teaches using any of a plurality of different ranking methods and the scoring type of Kong is merely a specific type (Chittar: see [0123]). 
Referring to claim 2, the combination of Chittar and Kong (hereafter Chittar/Kong) teaches the method according to claim 1, further comprising:
acquiring a media feature of the existing media as a second media feature in advance which contains a plurality of second media feature units (Chittar: see [0048] and [0058], lines 1-4 – The processing module is configured to parse or process images submitted to it to generate index data in the form of a number of a feature vector or index sets for each image.); and
indexing the second media feature to obtain a feature index of the existing media in advance [pre-computed index] (Chittar: see [0048] and [0058] – the feature vectors or index sets are stored in the index database).
Referring to claim 3, Chittar/Kong teaches the method according to claim 2, wherein the performing, according to each individual of the first media feature unit, a first ranking on a plurality of existing media comprises:
performing, according to each individual of the first media feature unit, a term frequency—inverse document frequency (TF-IDF) ranking on a plurality of existing media (Chittar: see [0123], lines 1-19 – The Rank operator compares the text query against images stored as pre-computed digests in index database 37 using a TF-IDF like algorithm, so each term is weighted according to inverse document frequency. The Rank operator looks for items that match any of these terms, and gives a score according to number of matches and associated term weights. Then the top N items from this step can be resorted using a second pass sort using a second ranking method.).
Referring to claim 4, Chittar/Kong teaches the method according to claim 3, wherein the performing, according to each individual of the first media feature unit, a term frequency—inverse document frequency (TF-IDF) ranking on a plurality of existing media comprises:
matching the feature index of the existing media [pre-computed digests in index database 37] with the first media feature unit to perform the TF-IDF ranking on the existing media (Chittar: see [0122] and [0123], lines 1-19 – The Rank operator compares the text query against images stored as pre-computed digests in index database 37 using a TF-IDF like algorithm, so each term is weighted according to inverse document frequency. The Rank operator looks for items that match any of these terms, and gives a score according to number of matches and associated term weights.).
Referring to claim 5, Chittar/Kong teaches the method according to claim 4, wherein the obtaining a feature index of the existing media in advance comprises: acquiring a forward index and/or an inverted index of the existing media in advance (Chittar: see [0070], lines 1-5 – The index database comprises a single entry for each unique feature or index set 88, with all images which contain that index set being listed in the entry.).
Referring to claim 6, Chittar/Kong teaches the method according to claim 4, wherein the matching the feature index of the existing media with the first media feature unit comprises: making an exact match for the feature index of the existing media and the first media feature unit (Chittar: see [0079], lines 12-15 – A hit will thus be registered only if the query index set matches a database entry’s feature vector or index set exactly, in other words if both the values and the sequence of the respective index sets are identical.).
Referring to claim 10, Chittar/Kong teaches the method according to claim 2, further comprising:
slicing the query media and the existing media according to a preset time span to obtain a plurality of segments of the sub query media and segments of the sub existing media, and extracting the media features of the plurality of segments of the sub query media and segments of the sub existing media respectively to obtain a plurality of the first sub media features and the second sub media features of the same length (Chittar: see [0034] and [0069]).
Referring to claim 11, Chittar/Kong teaches the method according to claim 2, further comprising: slicing, before the first ranking is performed, the obtained first media feature of the query media and the second media feature of the existing media according to a preset length to obtain a plurality of the first sub media features and the second sub media features of the same length (Chittar: see [0034] and [0069]).
Referring to claim 14, Chittar discloses a media retrieval apparatus, comprising:
at least one processor (see [0148]); and
at least one memory communicatively coupled to the at least one processor and storing instructions that upon execution by the at least one processor (see [0147]) cause the apparatus to:
acquiring a media feature of a query media [query image/pivot] as a first media feature which contains a plurality of first media feature units (see [0122], lines 5-12 – The query image, referred herein as a pivot, is itself parsed or processed to generate multiple feature vectors or sets of index values for the query image.);
perform, according to each individual of the plurality of first media feature units, a first ranking on a plurality of existing media, (see [0123], lines 1-19 – The Rank operator compares the text query against images stored as pre-computed digests in index database 37 using a TF-IDF like algorithm, so each term is weighted according to inverse document frequency. The Rank operator looks for items that match any of these terms, and gives a score according to number of matches and associated term weights. Then the top N items from this step can be resorted using a second pass sort using a second ranking method.), wherein the performing a first ranking on a plurality of existing media comprises matching each of the first media feature units to each of a plurality of existing media (see [0122] and [0123] – The query image, referred to herein as a pivot, is itself parsed or processed to generate multiple feature vectors or sets of index values for the query image. The digest of the query image may be compared against the digests in the index database to determine digests similar to the query image digest.); 
take, according to a result of the first ranking, first k existing media as a first candidate media set [top N item], where k is a positive integer (see [0123], lines 1-19 – The Rank operator compares the text query against images stored as pre-computed digests in index database 37 using a TF-IDF like algorithm, so each term is weighted according to inverse document frequency. The Rank operator looks for items that match any of these terms, and gives a score according to number of matches and associated term weights. Then the top N items from this step can be resorted using a second pass sort using a second ranking method.);
perform, according to the plurality of the first media feature units arranged in sequence [for example, cosine similarity of edge matrices, pattern comparison], a second ranking on the first candidate media set [second pass ranking that resorts the top N items], wherein the performing a second ranking on the on the first candidate media sets comprises performing the second ranking on the first candidate set based on the plurality of first media feature units (see [0058] and [0123], lines 18-33); and 
take, according to a result of the second ranking, first n first candidate media as a retrieval result, where n is a positive integer [to produce a final ordering which is presented to users] (see [0058] and [0123], lines 18-33).
While Chittar discloses a second ranking of the on the first candidate media set, Chittar fails to explicitly teach that the first media feature units are arranged in chronological order.  Kong teaches the limitations of 
acquiring media feature of a query media as a first media feature which contains a plurality of first media feature units (see [0033] – Extract a first sub-fingerprint sequence of the first audio); and
performing, according to the plurality of the first media feature units arranged in sequence, a ranking on the candidate media set, wherein the plurality of the first media feature units are arranged in a chronological order [the at least one sub-fingerprint is sorted according to chronological order of time domain], and wherein the performing of the ranking on the candidate media set comprises performing the ranking on the candidate media set based on the plurality of the first media feature units in the chronological order (see [0034]-[0050] – Multiple similarities between first sub-fingerprint sequence and the second sub-fingerprint sequence are determined. A similarity between the two sub-fingerprint sequences is represented by calculating similarities between multiple sub-fingerprints in the first fingerprint sequence and multiple sub-fingerprints in the second sub-finger-print sequence). 
While Chittar teaches a first ranking pass and a second ranking pass, wherein the second ranking pass can use a plurality of different types of methods, Chittar fails to teach the second ranking pass considering chronological order of the features.  It would have been obvious to one of ordinary skill in the art to use the matching process and scoring process of Kong as one of the second pass ranking methods of Chittar to score the content of Chittar.  One would have been motivated to do so since Chittar teaches using any of a plurality of different ranking methods and the scoring type of Kong is merely a specific type (Chittar: see [0123]). 
Referring to claim 15, Chittar/Kong teaches the apparatus according to the claim 14, wherein the at least one memory further stores instructions that upon execution by the at least one processor cause the device system to:  
acquire a media feature of the existing media as a second media feature in advance which contains a plurality of second media feature units (Chittar: see [0048] and [0058], lines 1-4 – The processing module is configured to parse or process images submitted to it to generate index data in the form of a number of a feature vector or index sets for each image.); and
index the second media feature to obtain a feature index of the existing media in advance [pre-computed index] (Chittar: see [0048] and [0058] – the feature vectors or index sets are stored in the index database).
Referring to claim 17, Chittar discloses a non-transitory computer-readable storage medium, storing computer-readable instructions to perform operations when the non-transitory computer-readable instructions are executed by a computing device (see [0150]), the operations comprising:
acquiring a media feature of a query media [query image/pivot] as a first media feature which contains a plurality of first media feature units (see [0122], lines 5-12 – The query image, referred herein as a pivot, is itself parsed or processed to generate multiple feature vectors or sets of index values for the query image.);
performing, according to each individual of the plurality of first media feature units, a first ranking on a plurality of existing media, and taking, according to a result of the first ranking, first k existing media as a first candidate media set [top N item], where k is a positive integer (see [0123], lines 1-19 – The Rank operator compares the text query against images stored as pre-computed digests in index database 37 using a TF-IDF like algorithm, so each term is weighted according to inverse document frequency. The Rank operator looks for items that match any of these terms, and gives a score according to number of matches and associated term weights. Then the top N items from this step can be resorted using a second pass sort using a second ranking method.), wherein the performing a first ranking on a plurality of existing media comprises matching each of the first media feature units to each of a plurality of existing media (see [0122] and [0123] – The query image, referred to herein as a pivot, is itself parsed or processed to generate multiple feature vectors or sets of index values for the query image. The digest of the query image may be compared against the digests in the index database to determine digests similar to the query image digest.); and
performing, according to the plurality of the first media feature units arranged in sequence [for example, cosine similarity of edge matrices, pattern comparison], a second ranking on the first candidate media set [second pass ranking that resorts the top N items], wherein the performing a second ranking on the on the first candidate media sets comprises performing the second ranking on the first candidate set based on the plurality of first media feature units (see [0058] and [0123], lines 18-33); and 
taking, according to a result of the second ranking, first n first candidate media as a retrieval result, where n is a positive integer [to produce a final ordering which is presented to users] (see [0058] and [0123], lines 18-33).
While Chittar discloses a second ranking of the on the first candidate media set, Chittar fails to explicitly teach that the first media feature units are arranged in chronological order.  Kong teaches the limitations of 
acquiring media feature of a query media as a first media feature which contains a plurality of first media feature units (see [0033] – Extract a first sub-fingerprint sequence of the first audio); and
performing, according to the plurality of the first media feature units arranged in sequence, a ranking on the candidate media set, wherein the plurality of the first media feature units are arranged in a chronological order [the at least one sub-fingerprint is sorted according to chronological order of time domain], and wherein the performing of the ranking on the candidate media set comprises performing the ranking on the candidate media set based on the plurality of the first media feature units in the chronological order (see [0034]-[0050] – Multiple similarities between first sub-fingerprint sequence and the second sub-fingerprint sequence are determined. A similarity between the two sub-fingerprint sequences is represented by calculating similarities between multiple sub-fingerprints in the first fingerprint sequence and multiple sub-fingerprints in the second sub-finger-print sequence). 
While Chittar teaches a first ranking pass and a second ranking pass, wherein the second ranking pass can use a plurality of different types of methods, Chittar fails to teach the second ranking pass considering chronological order of the features.  It would have been obvious to one of ordinary skill in the art to use the matching process and scoring process of Kong as one of the second pass ranking methods of Chittar to score the content of Chittar.  One would have been motivated to do so since Chittar teaches using any of a plurality of different ranking methods and the scoring type of Kong is merely a specific type (Chittar: see [0123]). 
Referring to claim 19, Chittar/Kong teaches the apparatus according to claim 15, wherein the at least one memory further stores instructions that upon execution by the at least one processor cause the apparatus to:
perform, according to each individual of the first media feature unit, a term frequency— inverse document frequency (TF-IDF) ranking on a plurality of existing media (Chittar: see [0123], lines 1-19 – The Rank operator compares the text query against images stored as pre-computed digests in index database 37 using a TF-IDF like algorithm, so each term is weighted according to inverse document frequency. The Rank operator looks for items that match any of these terms, and gives a score according to number of matches and associated term weights. Then the top N items from this step can be resorted using a second pass sort using a second ranking method.).
Referring to claim 22, Chittar/Kong teaches the apparatus according to claim 15, wherein the at least one memory further stores instructions that upon execution by the at least one processor cause the apparatus to: slice the query media and the existing media according to a preset time span to obtain a plurality of segments of the sub query media and segments of the sub existing media, and extract the media features of the plurality of segments of the sub query media and segments of the sub existing media respectively to obtain a plurality of the first sub media features and the second sub media features of the same length (Chittar: see [0034] and [0069]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9, 12, 13, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2014/0324836 to Chittar et al (hereafter Chittar) in view of US PGPub 2019/0138263 to Kong (hereafter Kong) as applied to claims 2 and 15 above, and further in view of US PGPub 2015/0186624 to Lee et al (hereafter Lee).

Referring to claim 7, Chittar/Kong discloses the method according to claim 2, wherein the performing, according to the plurality of the first media feature units arranged in sequence, a second ranking on the first candidate media set comprises: obtaining a similarity matrix of the media in the first candidate media set according to the feature index of the existing media and the first media feature, and ranking the media in the first candidate media set (see [0073]-[0078]).
Chitter fails to explicitly disclose the further limitation wherein the ranking is on the basis of a straight line in the similarity matrix.  Lee teaches matching content using feature matching using a similarity matrix, including the further limitation of matching on the basis of a straight line in the similarity matrix (see [0068] – The feature matching unit calculates an accumulated value while scanning a straight line having a preset slope and detects a peak on an accumulated curved line. Then, the detected peak becomes a matching pair.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to utilize the concept of using a straight line in the similarity matrix as taught by Chitter/Kong to determine the ranking of Lee.  One would have been motivated to do so since Chitter teaches the concept of a similarity matrix and to increase the relevance of content retrieved in searching (Chitter: see [0002] and [0003]).
Referring to claim 8, the combination of Chitter/Kong and Lee (hereafter Chitter/Kong/Lee) teaches the method according to claim 7, 
wherein the acquiring a media feature of a query media as a first media feature comprises: acquiring multiple types of first media features of the query media (Chitter: see [0072]);
wherein the acquiring the media feature of the existing media as a second media feature in advance comprises: acquiring multiple types of second media feature of the existing media (Chitter: see [0058]-[0060]); and
wherein the obtaining a similarity matrix of the media in the first candidate media set according to the feature index of the existing media and the first media feature comprises: determining the similarity matrix according to the multiple types of the second media features and the multiple types of the first media features (Chitter: see [0073]).
Referring to claim 9, Chitter/Kong/Lee teaches the method according to claim 8, wherein each type of the first media feature includes a plurality of the first media feature units, and each type of the second media feature includes a plurality of the second media feature units (Chitter: see [0058] and [0072]);
wherein the determining the similarity matrix according to the multiple types of the second media features and the multiple types of the first media features comprises:
determining the unit similarity of the same type of the second media feature unit and the first media feature unit respectively so as to obtain multiple types of the unit similarities (Chitter: see [0073]-[0078]); 
determining the average or minimum value of the multiple types of the unit similarities and determining the similarity matrix according to the average or minimum value of the multiple types of the unit similarities (Chitter: see [0078]).
Referring to claim 12, Chitter/Kong/Lee teaches the method according to claim 7, wherein, the plurality of the first media feature units are arranged in a temporal order in the first media feature, and the plurality of the second media feature units are arranged in a temporal order in the second media feature (Lee: see [0035]).
Referring to claim 13, Chitter/Kong/Lee teaches the method according to claim 12, further comprising: determining duplicate segments of the query media and the media in the retrieval result according to the straight line in the similarity matrix (Lee: see [0068] – detect a match).
Referring to claim 20, Chittar/Kong discloses the apparatus according to claim 15, wherein the at least one memory further stores instructions that upon execution by the at least one processor cause the apparatus to: obtain a similarity matrix of the media in the first candidate media set according to the feature index of the existing media and the first media feature, and ranking the media in the first candidate media set (see [0073]-[0078]).
Chitter fails to explicitly disclose the further limitation wherein the ranking is on the basis of a straight line in the similarity matrix.  Lee teaches matching content using feature matching using a similarity matrix, including the further limitation of matching on the basis of a straight line in the similarity matrix (see [0068] – The feature matching unit calculates an accumulated value while scanning a straight line having a preset slope and detects a peak on an accumulated curved line. Then, the detected peak becomes a matching pair.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to utilize the concept of using a straight line in the similarity matrix as taught by Chitter/Kong to determine the ranking of Lee.  One would have been motivated to do so since Chitter teaches the concept of a similarity matrix and to increase the relevance of content retrieved in searching (Chitter: see [0002] and [0003]).
Referring to claim 21, Chitter/Kong/Lee teaches the apparatus according to claim 20, wherein the at least one memory further stores instructions that upon execution by the at least one processor cause the apparatus to:
acquire multiple types of first media features of the query media (Chitter: see [0072]);
acquire multiple types of second media feature of the existing media (Chitter: see [0073]-[0078]); and
determine the similarity matrix according to the multiple types of the second media features and the multiple types of the first media features (Chitter: see [0072]-[0078]).
Response to Arguments
Regarding Applicant’s arguments with respect to the newly added the limitations, the Examiner agrees that Chittar fails to teach the concept of chronological order.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kong.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPub 2017/0094349 to Maughan – teaches fingerprints in chronological order
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750. The examiner can normally be reached 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167